DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on December 8, 2021, were received. Claims 1, 8, 13, 18, 21 and 23 have been amended. Claims 4, 7, 12, 17, 19 and 20 have been cancelled. Claim 18 been previously withdrawn from consideration but is rejoined in this office action. Claims 25-26 have been added as new. Therefore, Claims 1-3, 5-6, 8-11, 13-16, 18 and 21-26 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on October 20, 2021.

Election/Restrictions
4.	Claims 1-3, 5-6, 8-11, 13-16, 18 and 21-26 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on December 28, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II (Claims 18-20) is withdrawn.  Claim 18, directed to a group that is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
5.	The rejection of Claims 1-3, 5-6, 8-11 and 24 under 35 U.S.C. 103 as being unpatentable over Kusaba et al. (US 2013/0236759 A1) in view of Botadra et al. (2017/0162839 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 7-8 of the Remarks dated December 8, 2021.

6.	The rejection of Claims 4 and 12-15 under 35 U.S.C. 103 as being unpatentable over Kusaba et al. (US 2013/0236759 A1) in view of Botadra et al. (2017/0162839 A1), as applied to Claims 1-3, 5-6, 8-11 and 24 above, in view of Komori et al. (JP2018029006A), has been overcome based on the amendments to the Claims and the arguments presented on pages 8-9 of the Remarks dated December 8, 2021.

7.	The rejection of Claim 16 under 35 U.S.C. 103 as being unpatentable over Kusaba et al. (US 2013/0236759 A1), Botadra et al. (2017/0162839 A1), Komori et al. 

8.	The rejection of Claims 21-22 under 35 U.S.C. 103 as being unpatentable over Kusaba et al. (US 2013/0236759 A1) and Botadra et al. (2017/0162839 A1), as applied to Claims 1-3, 5-6, 8-11 and 24 above, in view of Komori et al. (JP2018029006A) and in further view of Mahler et al. (US 2010/0044841 A1), has been overcome based on the amendments to the Claims and the arguments presented on page 9 of the Remarks dated December 8, 2021.

9.	The rejection of Claim 23 under 35 U.S.C. 103 as being unpatentable over Kusaba et al. (US 2013/0236759 A1) and Botadra et al. (2017/0162839 A1), as applied to Claims 1-3, 5-6, 8-11 and 24 above, in view of Komori et al. (JP2018029006A) and in further view of Mazyar et al. (US 2014/0060811 A1), has been overcome based on the amendments to the Claims and the arguments presented on page 9 of the Remarks dated December 8, 2021.

Reasons for Allowance
10.	Claims 1-3, 5-6, 8-11, 13-16, 18 and 21-26 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: with regard to independent Claims 1, 8 and 18, the closest prior art, Kusaba et al. (US 2013/0236759 A1) in view of Botadra et al. (2017/0162839 A1), teach a system in Claims 1 and 8, and a corresponding method in Claim 18, comprising a cell support having first and second openings defined therethrough, wherein the first and second openings have different sizes, wherein the first opening is configured to have a first battery cell positioned at least partially therein, wherein the second opening is configured to have a second battery cell positioned at least partially therein, and wherein the first and second battery cells have different sizes; a first insulator positioned at least partially within the first opening and at least partially around the first battery cell; and a second insulator positioned at least partially within the second opening and at least partially around the second battery cell.  The closest prior art do not teach, fairly suggest or render obvious wherein the first and second insulators comprise solid diamond-like carbon inserts that fill a first gap between the first battery cell and the first opening and a second gap between the second battery cell and the second opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725